


Exhibit 10.1




WESTELL TECHNOLOGIES, INC.


NON-QUALIFIED STOCK OPTION




THIS NON-QUALIFIED STOCK OPTION, dated as set forth in the attached Memorandum
is granted by WESTELL TECHNOLOGIES, INC. (the "Company"), to the Employee as set
forth in the attached Memorandum (the “Employee”) pursuant to the Company's 2004
Stock Incentive Plan (the "Plan").


1.    OPTION GRANT


The Company hereby grants to the Employee an option to purchase total shares as
set forth in the attached Memorandum of Class A Common Stock of the Company at
an option price per share as set forth in the attached Memorandum. This option
is not intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.


2.     TIME OF EXERCISE


This option may be exercised (in the manner described in paragraph 3 hereof) in
whole or in part, at any time and from time to time, subject to the following
limitations:


(a) This option may not be exercised to any extent until the first anniversary
of the Date of Grant. This option may be exercised to a maximum cumulative
extent of [ ___% of the total shares covered hereby on and after the first
anniversary of the Date of Grant; __% of the total shares commencing on and
after the second anniversary of the Date of Grant; __% of the total shares
commencing on and after the third anniversary of the Date of Grant; ___% of the
total shares commencing on and after the fourth anniversary of the Date of
Grant]. In the event that the Employee's employment with the Company or a
subsidiary terminates by reason of total disability or death prior to the fourth
anniversary of the Date of Grant, then the portion of the option which may be
exercised shall be determined as if the Employee remained an employee of the
Company until the next anniversary of the Date of Grant.




--------------------------------------------------------------------------------






(b) For these purposes, employment shall be deemed to continue after termination
of full-time employment for any period during which the Employee remains a
part-time employee of the Company or a consultant to the Company as determined
by the sole discretion of the Stock Incentive Committee.
    
(c) This option may not be exercised:


(i)    more than three months after the termination of the Employee's employment
with the Company or a subsidiary for any reason other than retirement, total
disability or death; or


(ii)    more than twelve months after termination of employment by reason of
retirement, total disability or death; or


(iii)    more than seven years from the Date of Grant.


For these purposes retirement and total disability shall be determined in
accordance with the established policies of the Company. This option may be
exercised during the indicated periods following termination of employment only
to the extent permitted pursuant to paragraphs 2(a) and (b) hereof.


3.    METHOD OF EXERCISE


This option may be exercised only by appropriate notice in writing delivered to
the Secretary of the Company and accompanied by:


(a)    a check payable to the order of the Company for the full purchase price
of the shares purchased and any required tax withholding, and


(b)    such other documents or representations as the Company may reasonably
request in order to comply with securities, tax or other laws then applicable to
the exercise of the option.




--------------------------------------------------------------------------------






Payment of the purchase price may be made in whole or in part by the delivery of
shares of Common Stock owned by the Employee for at least six months (or by
certification of the Employee's ownership of such shares), valued at fair market
value on the date of exercise. The Employee may satisfy any tax withholding
obligation in whole or in part by electing to have the Company retain option
shares, having a fair market value on the date of exercise equal to the amount
required to be withheld.


4.    CONDITIONS


I agree that I shall not within three months following my resignation of
employment with the Company engage in any Competitive Activity. Competitive
Activity means any service to a competitor related to the work I have done at
Westell or with knowledge of confidential information gained at Westell. By
accepting this option, I agree to pay Westell as liquidated damages, any profit
(spread between grant price and closing price on the date of exercise) realized
on my exercise of this option from three months preceding and ending three
months following my date of resignation.


5.    NON‑TRANSFERABILITY; DEATH


This option is not transferable by the Employee otherwise than by will or the
laws of descent and distribution and is exercisable during the Employee's
lifetime only by the Employee. If the Employee dies during the option period,
this option may be exercised in whole or in part and from time to time, in the
manner described in paragraph 3 hereof, by the Employee's estate or the person
to whom the option passes by will or the laws of descent and distribution, but
only within a period of (a) twelve months after the Employee's death or
(b) seven years from the Date of Grant, whichever period is shorter. At the
discretion of the Committee, this option may be transferred to members of the
Employee's immediate family or trusts or family partnerships for the benefit of
such persons, subject to terms and conditions established by the Committee.




* * *
    








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and Employee has agreed to the terms and conditions of this
option, all as of the date first above written.


WESTELL TECHNOLOGIES, INC.




By______________________________
                                




________________________________
Employee Name
                        
                        
________________________________
Employee Signature


